Citation Nr: 1827793	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) while in the Army National Guard from June 6, 1963, to November 28, 1963.  He had additional inactive duty training (INACDUTRA) until medical discharge in December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his substantive appeal, the appellant requested a hearing at the New York RO.  A hearing was scheduled for February 2014 but he failed to appear.  As the Board has received no request for a postponement or good cause for the appellant's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board remanded this case in March 2015 and July 2017.


FINDING OF FACT

The appellant's back disability did not have its onset in service and it is not otherwise related to active duty.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

ACDUTRA is full-time duty for training purposes performed by the Reserves and members of the National Guard pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by the Reserves and members of the National Guard pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2017).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

Facts and Analysis

The appellant contends he injured himself during active duty service and that subsequently he has had three spine surgeries.  See October 2012 Form 9.

The May 1963 report of the examination conducted prior to entrance to ACDUTRA shows that the appellant recounted a history of pilonidal cyst removal 3 years previously.  The December 1965 medical discharge examination report shows that the appellant underwent unsuccessful surgery for chronic infected pilonidal sinus.  Current VA clinical and examination reports include diagnoses of chronic pilonidal cyst.  Private treatment records from Northport Family Medicine, note back pain in a July 2011 Assessment.

The appellant was afforded a VA examination in November 2017.  He reported that in 1963 he fell from a truck and injured his tailbone during basic training.  Since then, he reported constant back pain and two surgeries in 1964 and 1965 with minimal improvement.  He also stated that the pain has worsened.  Upon examination and with imaging results, the examiner diagnosed degenerative arthritis of the spine.  He also, noted scars on the appellant's coccyx area and bilateral buttocks from the removal of the pilonidal cyst.  

After complete review of the claims file, he opined that the appellant's current back disability, to include chronic pilonidal cyst, less likely as not (50 percent or less probability) had its onset in or was caused by service or by any incident during or related to service.  

He provided the rationale that upon examination the scars left from cyst removal were non-tender, well healed, linear, and stable.  He noted that the pre-enlistment exam dated May 1963 documented that the appellant had the cysts prior to enlistment, thus they were less likely caused by service.  In reference to the spinal arthritis, he found that STRs were silent for back pain and no mention of a back condition during service.  He noted a July 2011 medical treatment records that documented back pain, but he found however, that due to limited medical evidence a nexus could not be established.

The November 2017 VA examiner's report demonstrates that the examiner reviewed the claims file.  The examiner took into consideration the appellant's reported history and prior medical records.  Accordingly, the Board finds that the November 2017 VA examiner's negative nexus opinion highly probative. 

The Board must deny this claim for service connection because elements two and three of service connection or not met.  The Board recognizes the existence of pilonidal cysts during service for which the appellant has claimed was the source of his current back pain.  However, the November 2017 VA examiner found the etiology of the appellant's current back pain to be spinal arthritis and that the pilonidal cysts were well healed with no remnants from surgery.  Alternatively, the appellant has contended that he fell during service and injured his tailbone and that the back pain has continued since.  Even assuming this in-service injury occurred, the most probative evidence of record does not show a link between his current lumbar spine disability and his military service.  

The Board recognizes the appellant himself has asserted experiencing back pain since service.  The law does not support presumptive service connection benefits based on chronic diseases because the appellant's alleged in-service injury occurred during a period of ACDUTRA.  The evidence of record demonstrates that his first post-service complaints of back pain were not reported until 2011.  Importantly, a November 1963 report of medical examination notes a normal spine.  The December 1965 medical discharge examination also endorses a normal spine and no reports of back pain.  Finally, a February 2008 treatment record form Northport Family Medicine also notes a normal back with no mention of back pain.

The Board adds that the Veteran has not been shown to have the background or expertise to provide a competent opinion linking his current spinal arthritis disability to his pilonidal cysts or his claimed in-service fall.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by the Veteran's own statements.  

The Board finds the most probative evidence of record does not show that his current back disability resulted from disease or injury incurred or aggravated while performing ACDUTRA.  In other words, the competent evidence of record does not suggest that the claimed disability first manifested in service, nor did it undergo a permanent worsening during a verified period of ACDUTRA/INACDUTRA

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the appellant's claim for service connection for a back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


